Campbell, C. J.,
delivered the opinion of the court.
It was by virtue of § 2 of the act of February 24, 1890, alone that this action was maintainable, and the repeal of that act, effected by the act putting into immediate operation the chapter of the code of 1892 entitled “Revenue Agent,”"without any provision for saving pending suits or existing rights of action, necessitates the failure of this action. The code contains a suitable provision to avoid any evil result from a change of the law effected by it, but that provision will not be operative until next November, and no present effect can be given to it. The immediate abrogation of certain laws, without guarding against the inevitable legal consequence sanctioned by all courts, and often declared in this state, leaves no alternative but the defeat of all actions depending for sup*898port on the repealed' laws. There cannot be a doubt of the repeal of § 2 of the. act of February 24, 1890, for a new law, to take the place of the old and supersede it, was adopted, and this section was omitted from the new; and by universal consent this abrogated the omitted'provision. The result may be a surprise to the authors of the mischief, but it exceeds the power of the courts to rectify the blunder, however disappointing or disastrous the consequences.

Affirmed.